Title: From Alexander Hamilton to John McClallen, 4 November 1799
From: Hamilton, Alexander
To: McClallen, John


          
            Sir,
            NY. Nor. 4. 99
          
          I have received your letter of the 28th of October.
          You will not be ordered to Join your battallion this winter, but will remain where you are.
          With conn
          
            You will be permitted to remain at Albany this winter for the purpose of recruiting—I wish you to send to Fort Jay as soon as possible a Lieutenant and twenty men—
          
          Capt. McClellen—
        